PER CURIAM
Defendant appeals a judgment of conviction for third-degree theft. ORS 164.043. He assigns error to the trial court’s imposition, in the judgment, of a $60 “Mandatory State Amt.” Defendant asserts that the trial court lacked statutory authority to impose that assessment. The state concedes that the trial court lacked authority to impose the $60 assessment and that that portion of the judgment should be reversed. We agree, and accept the state’s concession. See State v. Nutt, 274 Or App 217, 220-21, 360 P3d 636 (2015), rev den, 358 Or 551 (2016) (discussing trial court’s lack of authority to impose $60 “Mandatory State Amt” and reversing portion of judgment requiring the defendant to pay that assessment).
Portion of judgment requiring defendant to pay $60 “Mandatory State Amt” reversed; otherwise affirmed.